Exhibit IMMEDIATE RELEASE March 3, 2008 UNITED NATURAL FOODS, INC. ANNOUNCES RETIREMENT OF PRESIDENT OF SPECIALTY DISTRIBUTION; APPOINTS NEW PRESIDENT OF SPECIALTY FOODS Dayville, Connecticut – March 3, 2008 United Natural Foods, Inc., (Nasdaq: UNFI) (the "Company") today announced that on February 29, 2008, Robert A. Sigel announced his retirement as President of Specialty Distribution of the Company and President of Millbrook Distribution Services, Inc. (“Millbrook”), effective March 14, 2008, to pursue other interests.Mr. Sigel joined the Company following the acquisition of Millbrook in November 2007. He has held several management positions at Millbrook, most recently serving as President and Chief Executive Officer, and played an important role in building Millbrook into to a full-line distributor with a substantial specialty food business and an extensive selection of health and beauty care items. Mr. Sigel will remain with the Company until March 14, 2008 to assist with the transition of his current responsibilities. “We’d like to thank Bob for his contributions during the initial integration of Millbrook into UNFI, and we wish him the best in his retirement,” said Michael Funk, President and Chief Executive Officer. Mr. Sigel commented, “Millbrook could not have been purchased by a better company.The UNFI team has been outstanding to work with and is dedicated to growing its presence in the supermarket channel.” Casey Van Rysdam, currently the Company’s Vice President of Business Development, has been appointed President of Specialty Foods. He will report directly to Richard Antonelli, the Company’s Executive Vice President, Chief Operating Officer and President of Distribution. Mr. Van Rysdam joined the Company in December 2007, and has served as Vice President of Business Development. He has over 30 years of experience in the specialty/natural/organic food industry having previously served as a regional president of both Tree of Life Southeast and Tree of Life Canada. Mr. Van Rysdam’s prior responsibilities have also included brand management and international business development. About United Natural Foods United Natural Foods, Inc. carries and distributes more than 40,000 products to more than 17,000 customers nationwide. The Company serves a wide variety of retail formats including conventional supermarket chains, natural product superstores, independent retail operators and the food service channel.United Natural Foods, Inc. was ranked by Forbes in 2005 as one of the “Best Managed Companies in America,” ranked by Fortune in 2006 and 2007 as one of its “Most Admired Companies,” and ranked by Business Ethics as one of its “100 Best Corporate Citizens for 2006.” For more information on United Natural Foods, Inc., visit the Company's website at www.unfi.com. 260 LAKE ROAD -
